Title: To John Adams from Louisa Catherine Johnson Adams, 16 April 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					16 April—3 May 1820
				
				16 April—Went to Church at the Capital not full at all. Afterwards paid some visits—The remainder of the day at home—17 No occurrence of importance—paid some visits and passed the day at home—Mr: A– dined at Mr: Politeca’s the Russian Ministers—the dinner given to Gen Vines the new Spanish Minister—much curiosity and anxiety    expressed concerning the Negotiation18 Went out in quest of company for the evening but called only on a few—In the evening company very full as many  wished to see the Spanish Minister—The members  to sound how matters stood. Some of them are foolish enough to question me on the subject19 Went out to pay visits as usual and called at the Presidents to know if there was to be a drawing Room it being the day in course—Was informed that  Mrs: Monroe was sick and that there would  Returned and passed the evening at home20 All the Corps Diplomatique to dine with us much troubled to get any thing to eat—As the dinner was given to Genl: Vines he handed me to table—our company every very sociable, & we had an agreeable dinner—They left us early on account of a Ball at Mrs: Browns—21 At home all day the weather being oppressively hot—Nothing but much murmuring about the duration of the Session—The Members becoming nore ill natured than ever—22—At home all the morning—In the evening went to Madame de Neuville alone Mr: A– being much engaged—The party was large and I there met a number of Strangers—Mr: & Mrs: Thompson of New York Gen Van Rensselaer the Patroon & Mr: Gracie with Mr: & Mrs: Prince with their Son daughter and niece—They were all especially introduced to me and I invited them to Tea on Tuesday—I returned very early it being insufferably warm—Did not escape questions on the Spanish Affair altho’ I never care about it as my ignorance affords perfect security against blunders—Was introduced to the Miss Wrights—23 Went to Church and heard Dr: Allison the most miserable preacher I ever listened to—In the evening went over to Mrs: Smith to Tea24 Mr: A– dined at Mr: Antrobus’s and afterwards passed the evening at Mr: Lee’s—I did not go—Received visits from Mrs: & the Miss Fannings English Ladies—the Miss Wrights Scotish Ladies one of whom is an authoress who has published a Tragedy called Altorf—Mr: & Mrs: Prince &c invited them for tomorrow evening25 My company as usual—It was very crowded and all the Strangers whom I had invited honoured me with their company Our parties break up so early it is scarcely worthwhile to light up the Rooms—Had some conversation with Miss Wright she is remarkably tall not handsome but has an intelligent and expressive countenance—when animated she has a good deal of motion and appears to have a cultivated & powerful mind—The gentlemen all agree on this point and they are good judges—It seems a little singular however and partakes a little too much of the lofty independence of Mrs: de Stael’s Commerce to see two  young Ladies the oldest not three and twenty crossing the Ocean and travelling perfectly unattended in a foreign Country—But these I suppose are old and Vulgar prejudices not at all calculated for these enlightened times so I wonder and admire—26 Went to a party at Dr: Thorntons where I again met nearly the same company with the exception of Mrs: Fanning a very respectable looking old Lady whose health is too delicate to admit of her going out very frequently her daughters are fine fashionable very English Women well educated and I suppose accomplished by the style of their conversation—Their father it is said was Governor of North Carolina prior to the Revolution, and they have come to this Country to visit their relations—they are now on their way to Canada from thence they return to Europe—27—A large party of Senators and Members to dine this I hope will be the last dinner party as it is scarcely possible to get provisions The party consisted of Gov Dickerson, Mr: Walker of G–a, & Mr: Logan Senators Mr Ford, Mr: Allen, Mr: Hall, Mr: Reid, Mr: Garnett, Mr Barbour Judge Nelson, Mr: Clark, Mr: Holmes Mr: Sawyer of the House, Commodore Morris and Mr: Bailey made up the company we were disappointed of eight persons—We heard a number of anecdotes concerning John Randolph all proving beyond doubt that he is only fit to become the tenant of a mad–house—The Gentlemen were engaged to a Tea party at the Presidents given by Mrs: Hay to the English Ladies therefore went away early—Congress is again in a flame about the Tariff—all the ill blood made during the Missouri Debate seems to be again put into motion—and they look excessively sour—28 Went to see Mrs: Harrison Smith who lives about four miles and a half from the City—The Country looks most beautiful, the flowers are all in bloom as if we were now in the month of June—The weather became suddenly very cold and Fever siezed with the Eresypelas so violently I was obliged to go to bed quite sick immediately after dinner—29 Confined to bed all day the Doctor says it is Rheumatic gout—Mrs: Smith came and sat with me in the evening—We were much shocked to hear of the death of Mr: Clarkson—30 Still continued quite unwell came down to dinnerMay 1—At home all day being still quite unwell, Mr A– so immersed in the Spanish business that he can scarcely give himself time to eat drink or sleep—2 My Tuesday Party—It was thinly attended heard that Mrs: de Wint intended visiting Washington and  had a Room prepared for her—Congress will soon adjourn and it is probable I shall not have more than one more; Mrs Monroe so ill there are to be no more Drawing Rooms—3 Went out early on a fishing party and had fine sport we remained till quite late but found Mr: A– as usual lost in Spanish reveries The Children took their Drawing as usual, I wish this business was finished for he grows very thin and his mind is kept upon the task night and day
				
					
				
				
			